Title: From John Adams to the President of Congress, No. 27, 18 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam December 18th. 1780
     
     War is to a Dutchman the greatest of Evils. Sir Joseph Yorke is so sensible of this, that he keeps alive a continual Fear of it by Memorials after Memorials, each more affronting to any Sovereignty of delicate Notions of Dignity, than the former. By this means he keeps up the Panick and while this Panick continues, I shall certainly have no Success at all. No Man dares engage for me—very few dare see me.
     On Tuesday last, the twelfth of December, the British Ambassador had a Conference with the President of the States General, and upon that Occasion presented to Their High Mightinesses, the following Memorial.
     
      
       
        
         High and Mighty Lords.
        
        The uniform Conduct of the King towards the Republick; the Friendship which has so long subsisted between the two Nations; the Right of Sovereigns, and the Faith of Engagements the most solemn, will without doubt determine the Answer of your High Mightinesses to the Memorial, which the Subscriber presented some time ago, by the express Order of his Court. It would be to mistake the Wisdom and the Justice of your High Mightinesses to suppose, that You could ballance one Moment to give Satisfaction demanded, by his Majesty. As the Resolutions of your High Mightinesses of the twenty seventh of November were the Result of a Deliberation, which regarded only the interiour of your Government, and it was not then in Question to answer the said Memorial, the only Remark which We shall make upon those Resolutions is, that the Principles which dictated them, prove evidently the Justice of the Demand made by the King. In deliberating upon this Memorial, to which the Subscriber hereby requires, in the Name of his Court, an Answer immediate and satisfactory in all Respects, your High Mightinesses will recollect, without doubt, that the Affair is of the last Importance; that the Question is concerning a Complaint made by an offended Sovereign: that the Offense, of which he demands an exemplary Punishment and a compleat Satisfaction, is a Violation of the Batavian Constitution, whereof the King is the Warranty, an Infraction of the public Faith, an Outrage against the Dignity of his Crown. The King has never imagined, that your High Mightinesses would have approved of a Treaty with his Rebel Subjects. This would have been on your Part a Commencement of Hostilities and a Declaration of War. But the Offence has been committed by the Magistrates of a City, which makes a considerable Part of the State, and it is the Duty of the Sovereign Power to punish and repair it. His Majesty, by the Com­plaints made by his Ambassador, has put the Punishment and the Reparation into the Hands of your High Mightinesses, and it will not be but in the last Extremity, that is to say, in the Case of a Denial of Justice on your Part, or of Silence, which must be interpreted as a Refusal, that the King will take this Charge upon himself.
        Done at the Hague, the 12th. December 1780Signed Le Chevalier Yorke
       
      
     
     I have the Honour to be, with the Greatest Respect, Sir, your most obedient and most humble Servant
    